Opinion by
Tilson, J.
In addition to the testimonj' of the witness for the petitioner, which fully supported the allegations in the petition, the former examiner of merchandise who passed upon the instant merchandise testified that *272in his opinion there was no attempt to conceal or misrepresent the facts of the case. Upon the entire record it was held that there was no intent to defraud the revenue of the United States, conceal, or misrepresent the facts of the ease, or to deceive the appraiser as to the value of the merchandise. The petitions were therefore granted.